Broyles, O. J.
(After stating the foregoing facts.) Under the decision of the Supreme Court in this case, the person indicted was bound by his express waiver, in open court, of the alleged defect in the indictment, and by his express consent to allow the indictment to be then and there amended by the solicitor general; and upon the trial of the scire facias against the surety on the bond conditioned upon the appearance of her principal to abide the final sentence and judgment of the court, she could not plead the alleged defect, in the absence of her principal. If there be any conflict between the rulings of the Supreme Court in this case and the holding in Glover v. Dorsey, 27 Ga. App. 105 (107 S. E. 594), this court is bound to follow the adjudication of the Supreme Court. In view of these rulings, which control the case, none of the assignments of error in the bill of exceptions is meritorious; and 'the court properly rendered final judgment against the defendant surety and her absent principal for the sum of seven hundred and fifty dollars and costs. Judgment affirmed.

MacIntyre and Guerry, JJ., concur.